      Case 3:20-cv-05357-MCR-HTC Document 23 Filed 08/28/20 Page 1 of 2
                                                                                         Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION


FRANCISCO JOSE BACA,
        Petitioner,

v.                                                       CASE NO 3:20cv5357-MCR-HTC

SECRETARY FLORIDA
DEPARTMENT OF CORRECTIONS,
        Respondent.

                                                   /

                                         O R D E R

       This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 13, 2020, ECF No. 20, which recommends denying

the Respondent’s motion to dismiss, ECF No. 16. Petitioner filed “Objections” by

mailbox rule1 on August 19, 2020, ECF No. 22, in which he stated that he concurred

with the Report and Recommendation. The time for Respondent to file objections

has passed without objection.

       Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.


1
 See Habeas Rule 3(d) and Houston v. Lack, 487 U.S. 266, 275-76 (1988) (Under the “prison
mailbox rule,” a pro se prisoner’s court filing is deemed filed on the date it is delivered to prison
authorities for mailing.).
     Case 3:20-cv-05357-MCR-HTC Document 23 Filed 08/28/20 Page 2 of 2
                                                                          Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 20, is

        adopted and incorporated by reference in this Order.

     (2) The Respondent’s Motion to Dismiss, ECF Doc. 16, is DENIED.

     (3) The Clerk is directed to refer this matter back to the magistrate judge for

        further proceedings.

     DONE AND ORDERED this 28th day of August 2020.




                                       s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5357-MCR-HTC
